Exhibit 3 ▼ FOLD AND INSERT IN ENVELOPE PROVIDED ▼ ELLOMAY CAPITAL LTD. THIS PROXY IS SOLICITED BY THE BOARD OF DIRECTORS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 20, 2012 The undersigned, a shareholder of Ellomay Capital Ltd., an Israeli company (the “Company”), revoking any previous proxies, does hereby appoint Kalia Weintraub and Eran Zupnik (each of them hereinafter, the “Proxy”), or either one of them, with the full power of substitution, and hereby authorizes the Proxy to represent and to vote, as designated on the reverse side, all ordinary shares, NIS 10.00 nominal value per share, of the Company held of record by the undersigned at the close of business on May 21, 2012, at the Annual Meeting of Shareholders of the Company to be held at the offices of the Company at 9 Rothschild Boulevard, 2nd Floor, Tel-Aviv 66881, Israel, on Wednesday, June 20, 2012, at 11:00 a.m., Israel time (the “Shareholders Meeting”), and any adjournment(s) thereof. WHEN PROPERLY MARKED AND EXECUTED, THIS PROXY WILL BE VOTED IN THE MANNER DIRECTED HEREIN. IF NO DIRECTION IS MADE, THIS PROXY WILL BE VOTED “FOR” THE PROPOSALS SET FORTH HEREIN. PLEASE NOTE THAT YOU ARE REQUIRED TO INDICATE WHETHER OR NOT YOU ARE A CONTROLLING SHAREHOLDER OR HAVE A PERSONAL INTEREST, AS THE CASE MAY BE, IN CONNECTION WITH THE APPROVAL OF ALL OR PORTIONS OF PROPOSALS 2A, 3, 6A, 7 AND 8 BY MARKING ITEMS 2B AND 9, WHETHER YOU VOTE FOR OR AGAINST SUCH PROPOSALS. IF YOU FAIL TO MARK ITEM 2B OR ITEM 9, YOUR VOTE WILL NOT BE COUNTED WITH RESPECT TO THE RELEVANT PORTION OF SUCH PROPOSALS, WHETHER OR NOT A VOTE WITH RESPECT TO SUCH PROPOSALS IS MARKED. IF YOU PROPERLY MARK ITEM 2B AND ITEM 9, AND NO DIRECTION IS MADE UNDER THE RELEVANT PROPOSALS, THIS PROXY WILL BE VOTED “FOR” SUCH UNMARKED PROPOSALS. With respect to any additional matters as may properly come before the Shareholders Meeting and any adjournment or postponement thereof, said Proxy will vote in accordance with her or his discretionary authority and best judgment. Return of your proxy does not deprive you of your right to attend the Shareholders Meeting, to revoke the proxy or to vote your shares at the Shareholders Meeting in person. All proxy instruments and powers of attorney must be delivered to the Company no later than 48 hours prior to the Shareholders Meeting. (Continued, and to be marked, dated and signed, on the other side) PROXY CARD ELLOMAY CAPITAL LTD. Please mark your votes like this x FOR all Nominees WITHHOLD AUTHORITY for all Nominees FOR all Nominees except (see instructions below) 1. To reelect five members of the Board of Directors to hold office until the next annual meeting of shareholders and until their respective successors are duly elected and qualified. The nominees are: o o o NOMINEES: 01) Shlomo Nehama 03) Hemi Raphael 05) Anita Leviant 02) Ran Fridrich 04) Oded Akselrod To withhold authority to vote for any individual nominee, mark “For All Except” and write the nominee’s number on the line below. FOR
